Case 1:18-cv-09662-NLH-AMD Document 30 Filed 01/22/20 Page 1 of 2 PageID: 258



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



  RAYMOND SIPPEL,                         Civil No. 18-9662 (NLH/AMD)

                   Plaintiff,

        v.

  AMERICAN HONDA MOTOR CO.,
  INC.,

                   Defendant.



                             SCHEDULING ORDER
          This matter having come before the Court as a result of
a demand for trial de novo, filed on November 26, 2019 by counsel
for Plaintiff; and it appearing to the Court that the parties
reserved their rights to conduct depositions of proposed expert
witnesses and reserved their rights to file dispositive motions
after the arbitration process; and for good cause shown:

             IT IS on this 22nd day of January 2020, hereby ORDERED:

          1. Depositions of proposed expert witnesses shall be
concluded by February 28, 2020.

          2. The Court will conduct a Settlement Conference on
March 4, 2020 at 10:00 A.M. Clients with settlement authority shall
appear in person. Counsel shall exchange and submit settlement
memoranda at least one week prior to the conference.

          3. Dispositive Motions. Dispositive motions shall be
filed with the Clerk of the Court no later than March 13, 2020.
Opposition to the motion should be served in a timely fashion.
Counsel are to follow L. CIV. R. 7.1(c), (d) and (e), 56.1 and 78.1
(Motion Practice – Generally).

          4. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to the expiration of the period
sought to be extended, and shall disclose in the application all
Case 1:18-cv-09662-NLH-AMD Document 30 Filed 01/22/20 Page 2 of 2 PageID: 259



such   extensions   previously   obtained,  the   precise   reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.

          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN THE IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).



                                   s/ Ann Marie Donio
                                   ANN MARIE DONIO
                                   UNITED STATES MAGISTRATE JUDGE


cc: Hon. Noel L. Hillman




                                      2
